Case: 11-40572       Document: 00512313178         Page: 1     Date Filed: 07/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 18, 2013

                                       No. 11-40572                        Lyle W. Cayce
                                                                                Clerk

JERRY HARTFIELD,

                                           Petitioner-Appellee Cross-Appellant
v.

WILLIAM STEPHENS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                           Respondent-Appellant Cross-Appellee



                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 6:09-CV-98


Before WIENER, ELROD, and SOUTHWICK, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:*
       In 2007, Jerry Hartfield filed an application, later construed as being
under 28 U.S.C. § 2241, for a writ of habeas corpus. He argued that the 1977
state court judgment of conviction for murder on which he was being held had
been vacated on appeal in 1983, that no new trial had been conducted as ordered
by the appellate court, and that he should be released from prison. The United


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-40572     Document: 00512313178     Page: 2   Date Filed: 07/18/2013



                                  No. 11-40572

States District Court, Eastern District of Texas, determined that Hartfield was
not “in custody pursuant to the judgment of a State court” as meant in 28 U.S.C.
§ 2244(d)(1). The district court required Hartfield to proceed in state court with
his claim that the indictment should be dismissed because a new trial would
violate his Sixth Amendment right to a speedy trial. The court then dismissed
Hartfield’s application without prejudice.
      The Director appealed in order to challenge the holding that Hartfield was
not in custody pursuant to a judgment; Hartfield appealed from the requirement
that he exhaust the speedy trial claim.
      We certified to the Texas Court of Criminal Appeals the question whether
the prior judgment of conviction had been effectively vacated. Hartfield v.
Thaler, 498 F. App’x 440, 444-45 (5th Cir. 2012). That court answered the
question, holding that no judgment of conviction had existed after the final
ruling of that court in 1983 and the issuance of its mandate. Hartfield v. Thaler,
– S.W.3d – , 2013 WL 2600173, at *4 (Tex. Crim. App. June 12, 2013). We
express our gratitude to the Texas court for answering the question.
      Largely for the reasons expressed by the district court in its well-reasoned
opinion, and as now confirmed in part by the Texas Court of Criminal Appeals,
the judgment dismissing the Section 2241 application without prejudice is
AFFIRMED.




                                        2